Citation Nr: 1048215	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  00-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Propriety of the reduction in disability for service-
connected hypertension from 60 to 10 percent, effective November 
2008.

2.  Propriety of the severance of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective November 2008.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension, rated as 60 percent disabling 
from June 2001 and reduced to 10 percent disabling from November 
2008.


REPRESENTATION

Veteran represented by:	Barbara Harris, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2009 on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In August 2000, the RO denied the Veteran's 
claim for an increased evaluation for hypertension.  In August 
2008, the RO reduced the evaluation for hypertension from 60 
percent to 10 percent and severed entitlement to TDIU.  In 2009, 
the Board remanded the claims for further development.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in April 2009 in Washington, D.C.  A 
transcript is of record.  As part of its present decision, the 
Board has reviewed the record in depth, including with regard to 
determining whether the Veteran was afforded his due process 
rights in the development of evidence through testimony.  At the 
April 2009 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals appropriate colloquies were conducted between 
the Veteran and the undersigned, in accordance with Stuckey v. 
West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. 
App. 517 (1999) (relative to the duty of hearing officers to 
suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript 
of the hearing reflects that the Veterans Law Judge identified 
the material issues - the history of the Veteran's hypertension 
symptoms, whether the evidence supported a reduction in that 
disability rating, and whether the Veteran was unemployable due 
to service-connected disabilities.  The Veterans Law Judge asked 
the Veteran about his past and current symptoms, where he 
received medical treatment, when he had been treated, his 
education and training, and his employment history.  As such, the 
Board finds that the hearing officer's duties in 38 C.F.R. § 
3.103(c)(2) were met and that the Veteran was not prejudiced by 
the hearing that was provided.  See Bryant, 23 Vet. App. at 498 
(citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. 
Ct. 1696, 1704 (2009)).  The April 2009 hearing was legally 
sufficient.

The following issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ):  entitlement to service connection for 
erectile dysfunction, secondary to hypertension; 
entitlement to service connection for an anxiety 
disorder/depression, secondary to hypertension; 
entitlement to service connection for a heart/arterial 
disability, secondary to hypertension; and entitlement to 
an effective date earlier than June 2001 for TDIU.  
Therefore, the Board does not have jurisdiction over them, 
and they are REFERRED to the AOJ for appropriate action.  
The Board notes that the Veteran also raised a claim of 
entitlement to an effective date earlier than June 2001 for the 
60 percent disability rating for hypertension however, that claim 
is part of the herein remanded claim of entitlement to a 
disability rating in excess of 10 percent for service-connected 
hypertension.

The issue of entitlement to a disability rating in excess of 10 
percent for service-connected hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO, in a July 2005 rating decision, proposed to reduce 
the rating for hypertension from 60 percent to 10 percent.

2.  By a letter dated August 2005, the RO notified the Veteran 
that the RO proposed to reduce his disability evaluation, and 
enclosed the July 2005 rating decision.

3.  In January 2006, the Veteran was informed of an upcoming 
examination to determine the severity of his service-connected 
hypertension; in response to the January 2006 letter from VA, the 
Veteran wrote to VA in later January 2006 stating that he would 
not appear for the examination and was "requesting that [he] be 
evaluated on the information already submitted;" the Veteran 
failed to appear for the examination.

4.  By a rating decision dated in August 2008, the RO implemented 
the reduction, effective November 1, 2008.  Notice of the 
reduction was mailed to the Veteran August 14, 2008.

5.  In reducing the disability ratings effective November 1, 
2008, the RO in its August 2008 rating decision met all due 
process requirements in executing such reductions, but the 
decision to reduce the ratings was not properly substantiated by 
the evidence of record.

6.  In an August 2001 rating decision, the RO granted entitlement 
to TDIU.

7.  The RO proposed severance of entitlement to TDIU in July 2005 
and the Veteran received written notice of the proposed severance 
by letter dated August 2005.

8.  The RO, in August 2008, severed entitlement to TDIU and the 
Veteran filed a timely appeal to that decision.

9.  The evidence of record does not establish that the award of 
entitlement to TDIU was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The reduction in disability for hypertension from 60 to 10 
percent, effective November 1, 2008, was improper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105, 3.344, 4.104, Diagnostic Code 7101 (2010).

2.  The severance of entitlement to TDIU was improper.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 5109A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir. ") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Reduction of Hypertension Evaluation

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating for hypertension 
were properly carried out by the RO.  In August 2005, the RO 
notified the Veteran of a proposed rating reduction (issued in a 
July 2005 rating decision), and the RO instructed the Veteran to 
submit within 60 days any additional evidence to show that his 
rating should not be reduced.  The RO further notified the 
Veteran that he could request a personal hearing.

The RO took final action to reduce the disability ratings in an 
August 2008 rating decision, in which the ratings were reduced 
effective November 1, 2008.  The RO informed the Veteran of this 
decision with a November 2008 letter.  This action was more than 
60 days from the time of notice of the proposed action.  Thus the 
RO properly carried out the procedural requirements under 38 
C.F.R. § 3.105(e) for reduction of the schedular disability 
rating; the Veteran does not contend otherwise.

However, specific requirements must be met in order for VA to 
reduce certain ratings assigned for service-connected 
disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  The requirements for 
reduction of ratings in effect for five (5) years or more are set 
forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete examinations, 
can justify a reduction; examinations less full and complete than 
those on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on the basis of a single examination.  See Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1995).

For other disabilities that are likely to improve, that is, 
disabilities for which a rating has been in effect for less than 
five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Specifically, it is necessary to ascertain, based upon 
a review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
the 60 percent evaluation for hypertension was granted effective 
June 19, 2001 and was reduced effective November 1, 2008.  Thus, 
the rating had been in effect for the requisite five-year period 
of time as set forth at 38 C.F.R. § 3.344(a) and (b).  As such, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in 
this case.

In considering the propriety of a reduction, a review of the 
rules for establishing disability ratings is appropriate.  
Disability ratings are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the Veteran's complete 
medical history.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, if an increase in the level of a service-
connected disability is at issue, which is also true here, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). However, a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation during the period from the time 
the increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-
connected disabilities are deemed competent evidence to the 
extent of his perception of the symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

In evaluating whether a reduction was warranted in the disability 
rating assigned for hypertension, the RO appropriately considered 
the diagnostic criteria specifically addressing diseases of the 
heart found at 38 C.F.R. § 4.104.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is 
rated as follows:

Diastolic pressure predominantly 130 or more warrants 
a 60 percent rating.

Diastolic pressure predominantly 120 or more warrants 
a 40 percent rating.

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more warrants 
a 20 percent rating.

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control warrants a 
10 percent rating.

Notes following Code 7101 are as follows:

Note 1: Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two 
or more times on at least three different days. For 
purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension 
means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.

Note 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the condition 
causing it rather than by a separate evaluation.

Note 3: Evaluate hypertension separately from 
hypertensive heart disease and other types of heart 
disease.

The critical evidence considered by the RO in August 2001 in 
granting a 60 percent disability rating is contained in a June 
2001 report from the Veteran's private physician.  The physician 
reported that the Veteran's blood pressures in June 2001 were 
measured at 170/138, 171/139, 168/136, 172/140, 172/139, and 
173/141.  The physician noted that the Veteran was unable to work 
due to hypertension and required increased medication for that 
disability.  Despite the report of a May 2001 VA examination 
showing blood pressure measurements of 170/100, 150/100, and 
150/100, the RO increased the disability rating to 60 percent on 
the basis of the private physician's report.  

The evidentiary basis for the July 2005 rating decision proposing 
to reduce the evaluation assigned for hypertension from 60 to 10 
percent is contained in a June 2005 VA examination report.  The 
examination report reflects that the Veteran's blood pressure was 
measured at 160/94, 164/98, and 166/100, but the Veteran reported 
that "his numbers are usually in the 150s over 160s."  The 
examiner opined that the Veteran probably was not measuring his 
blood pressure very frequently or, if he was, did not understand 
what he was recording.  

The blood pressure readings from the 2005 VA examination reflect 
that the Veteran's hypertension did not meet the criteria 
warranting a 60 percent rating.  However, the following private 
medical evidence was also of record at the time of the August 
2008 reduction decision:  a November 2004 private physician 
statement that the Veteran's blood pressure was 166/143, 164/141, 
and 160/130 in December 2003, and 165/138, 164/140, and 160/130 
on March 4, 2004, and 168/142, 165/141, and 170/140 on March 15, 
2004; an August 2005 private physician statement that "after 
numerous readings" the Veteran's blood pressure "predominantly 
average[d] 170/140;" and a January 2006 private physician 
statement that his "predominant pressures" were at 160/130.

In January 2006, the RO requested that the Veteran report for 
another VA examination in order to further evaluate the severity 
of his hypertension.  However, in response to the January 2006 
letter from VA, the Veteran responded with a later January 2006 
letter stating that he would not appear for the examination and 
was "requesting that [he] be evaluated on the information 
already submitted."  He failed to appear for the examination, 
scheduled for March 2006.  Although he cited fear and anxiety 
over VA visits that made him unable to appear for the early March 
hypertension examination, the Board notes that he appeared later 
that month for an examination for service connection of a lacunar 
infarction.

Pursuant to 38 C.F.R. § 3.655(c), when a claimant fails to report 
for a re-examination and the issue is continuing entitlement, VA 
shall issue a pre-termination notice advising the payee that 
payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued or, if a minimum 
evaluation is established in part 4 of this title or there is an 
evaluation protected under 3.951(b) of this part, reduced to the 
lower evaluation.  Here, the Veteran had an evaluation protected 
under 38 C.F.R. § 3.951(b) as his hypertension had been rated as 
10 percent disabling from June 1969.  As such, the RO reduced the 
disability rating to that lower evaluation.  38 C.F.R. 
§ 3.655(c).

The August 2008 reduction decision cited the Veteran's failure to 
appear at the March 2006 VA examination, as well as the results 
of the June 2005 VA examination.  However, although the Veteran 
failed to appear at the March 2006 examination, the Board 
remanded his claim in May 2009 for the provision of another VA 
examination.  The Board specified that the examination was for 
the purpose of determining the severity of the Veteran's 
hypertension and for attempting to reconcile the discrepancy 
between the results of the June 2005 VA examination and the 
private blood pressure readings of record.

The Veteran appeared for the examination provided in June 2010.  
The 2010 VA examiner provided three (3) readings (all at 186/104) 
of the Veteran's current blood pressure and addressed the earlier 
blood pressure reading discrepancies.  The examiner noted that 
"from the years 2004 through 2009 it is well documented that 
[the Veteran's] blood pressure predominantly remained in the 
160's over the 130's."  The examiner further noted that she 
could not provide an opinion, without resort to speculation, as 
to the reason for the discrepancy because there were multiple 
possible reasons including examiner error, machine error, 
reporter error, and medication interference.

Private medical records generated between the August 2009 
reduction decision and June 2010 examination also reflect blood 
pressure readings consistent with a 60 percent disability rating.  
Specifically, a November 2008 private physician letter reports 
blood pressures of 170/132, 166/134, and 166/132.  A March 2009 
letter from a different private physician reports blood pressures 
of 162/131, 160/130, and 161/131; the letter also states that the 
Veteran's disability has not shown any improvement.

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Although 
the Veteran failed to appear for the March 2006 examination, the 
Board cannot, based on the opinion of the June 2010 examiner, 
find that there was evidence of sustained material improvement 
justifying the reduction or that, given the potential of error in 
the 2005 VA opinion (per the 2010 examiner), the 2005 examination 
was more full and complete than the evidence upon which the 
increased rating was authorized.  38 C.F.R. § 3.344(a), (b).  As 
such, the Board finds the reduction, from 60 percent to 10 
percent, improper and that a restoration of the 60 percent 
disability rating is warranted.

Severance of TDIU

The Veteran seeks restoration of TDIU.  The benefit of the doubt 
rule provides that a veteran will prevail in a case where the 
positive evidence is in a relative balance with the negative 
evidence.  Therefore, a veteran prevails in a claim when (1) the 
weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against a veteran's claim that the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU), there must be impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). 

VA must follow specific regulatory provisions governing the 
severing of service connection awards.  The provisions of 38 
C.F.R. § 3.105 direct, in pertinent part, that service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  Id.  The claimant will be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  Id.  If additional 
evidence is not received within that period, final rating action 
will be taken and the award will be reduced or discontinued, if 
in order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
rating action expires.  Id.  Here, the record reflects that the 
Veteran received timely notice of the proposed reduction in 
August 2005, of the final rating action in August 2008, and that 
severance was properly effective beginning in November 2008.

However, in order to sever a grant of service connection, the VA 
must demonstrate not only that that VA has followed the 
applicable procedural safeguards, but that the grant was clearly 
and unmistakably erroneous.  The evidentiary standard for clear 
and unmistakable error (CUE) has been analyzed in a number of 
opinions by the United States Court of Appeals for Veterans 
Claims (Court).  Most of these address the appeals of claimants 
seeking a finding of CUE in a past denial of benefits.  However, 
the Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on CUE.  
Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied with 
specific procedures and the Secretary meets his high burden of 
proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof on 
the VA when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable previous 
determination overturned").

There is a three(3)-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in 
a final decision are applied to a determination as to whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
38 C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).

The Veteran filed a claim of entitlement to an increased 
disability rating for hypertension based on unemployability in 
April 2001.  Before granting entitlement to TDIU, the RO provided 
him with a May 2001 VA examination for hypertension and gathered 
private medical records reporting the severity of his disability 
and employment records.  The RO granted service connection for 
TDIU in an August 2001 rating decision.  The rating decision 
reflects that the grant was based on employment records showing 
that the Veteran was placed on leave beginning in December 2000 
and based on the fact that the Veteran's service-connected 
disabilities met the requirements of 38 C.F.R. § 4.16.

At the time of the August 2001 rating decision, the Veteran was 
service connected for hypertension rated as 60 percent disabling 
and infectious hepatitis that was non-compensably rated.  Private 
medical records indicated that his hypertension rendered him 
unable to work.

However, in August 2005, the RO notified the Veteran of the 
proposal to sever entitlement to TDIU.  In support of this 
proposal, the RO noted that the "change in evaluation [for 
hypertension] means the Veteran no longer meets the disability 
criteria for being totally disabled due to service connected 
disabilities."

Initially, the Board notes that the RO did not receive any new 
evidence supporting a severance of service connection for TDIU.  
Indeed, a November 2004 statement from a private physician had 
been associated with the record stating that as a result of 
"severe blood pressure [the Veteran] is totally disabled and 
unable to work."  The RO simply found in 2005 that, as the 
Veteran's hypertension was proposed to be reduced, he would no 
longer meet the guideline in 38 C.F.R. § 4.16(a) allowing the 
assignment of a total rating when a single service-connected 
disability was rated
 at 60 percent or more.  

New evidence was received in between the proposal to sever 
service connection and the August 2008 rating decision severing 
service connection.  Specifically, an August 2005 letter from 
another private physician stated that "because of his severe 
uncontrollable and unstable hypertension and no improvement in 
his condition combined with the medications he is prescribed it 
is my professional opinion he is unable to work and continues to 
be permanently and totally disabled."  

Subsequent to the August 2008 rating decision, records from the 
Social Security Administration (SSA) were associated with the 
claims file.  These records indicate that the Veteran was 
unemployable due to hypertension, depression, and anxiety.  
Additional private records reflect that the Veteran had 
experienced stress at work that affected his hypertension and 
mental symptoms.  A December 2008 private medical opinion states 
that the Veteran's mental symptoms are secondary to his 
hypertension.  Although earlier employment records submitted by 
the Veteran reflect that he was put on leave from work in 2000, a 
July 2010 VA examiner states that the Veteran lost his profile to 
work due to a cerebrovascular accident experienced in October 
2003.

The evidence of record reflects that the Veteran has been 
diagnosed as unemployable solely as a result of his hypertension 
and unemployable due to hypertension as well as non-service-
connected mental disorders.  Despite the contradiction in this 
evidence, the Board cannot find that the grant of service 
connection for TDIU constituted CUE.  

As noted above, to uphold a finding of CUE, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made." 
Damrel, 6 Vet. App. at 245.  Here, the rating decisions issued by 
the RO clearly reflect that the "error" was, as discussed 
above, in the evaluation of evidence supporting a reduction in 
the Veteran's hypertension disability rating.  The author of the 
2005 rating decision (proposing to sever service connection for 
TDIU) found that, since the Veteran's hypertension evaluation was 
proposed for reduction, he would no longer meet the guidelines of 
38 C.F.R. § 4.16(a) for an award of TDIU.  Since that reduction 
has herein been found improper and other evidence of record 
reflects both that the Veteran was either unemployable solely as 
a result of hypertension and (italics added for emphasis) as a 
result of non-service-connected mental disorders and 
hypertension, the Board finds the evidence upon which the 
severance was based to be debatable and not a ground for a 
determination of CUE.

Therefore, the Board finds that the entitlement to TDIU was not 
clearly and unmistakably erroneous.  The severance of the award 
of service connection for TDIU was improper.  To that extent, the 
Veteran's appeal is granted.


ORDER

Reduction of the disability rating for hypertension to 10 percent 
effective November 1, 2008 was improper; restoration of a 60 
percent rating is granted.

Severance of entitlement to TDIU was improper, and, accordingly, 
entitlement is restored; the appeal is, to this extent, granted.


REMAND

The Board observes that the Veteran has not, in specific regard 
to the claim for an increased rating for hypertension, been 
provided with notice as to how VA assigns disability ratings and 
effective dates, in compliance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must send a letter to the Veteran 
inviting him to submit any evidence not yet associated with the 
claims file and informing him as to the setting of disability 
ratings and effective dates in compliance with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the Veteran a 
corrective VCAA notice letter.  
Specifically, the letter must reference the 
issue of entitlement to an increased 
disability rating for hypertension and 
provide notice meeting the requirements of 
Dingess (cited to above), particularly as 
to the assignment of disability ratings and 
effective dates.  

2.  The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received from April 2008 to the present.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any additional private treatment records 
not currently on file - to specifically 
include any additional records from Doctors 
Metts or Thong (noting that the last 
evidence from each physician was dated 
November 2008 and March 2009, 
respectively).  The RO must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform him and provide 
him an opportunity to submit copies of the 
outstanding medical records.

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claim for a disability rating in 
excess of 10 percent for hypertension, 
rated as 60 percent disabling since June 
2001.  The RO/AMC must consider the 
propriety of "staged" ratings based on 
any changes in the degree of severity of 
that disability during the pendency of the 
Veteran's claim.  

5.  The Veteran and his counsel must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


